09-3909-ag
         Wang v. Holder
                                                                                       BIA
                                                                               A070 897 135
                               UNITED STATES COURT OF APPEALS
                                   FOR THE SECOND CIRCUIT
                                     SUMMARY ORDER
     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
     FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
     APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
     IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
     ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY
     ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1            At a stated term of the United States Court of Appeals
 2       for the Second Circuit, held at the Daniel Patrick Moynihan
 3       United States Courthouse, 500 Pearl Street, in the City of
 4       New York, on the 29 th day of September, two thousand ten.
 5
 6       PRESENT:
 7                RALPH K. WINTER,
 8                PIERRE N. LEVAL,
 9                DEBRA ANN LIVINGSTON,
10                         Circuit Judges.
11       _______________________________________
12
13       ZHAO XIN WANG,
14                Petitioner,
15
16                        v.                                    09-3909-ag
17                                                              NAC
18
19       ERIC H. HOLDER, JR., U.S. ATTORNEY
20       GENERAL,
21                Respondent.
22       _______________________________________
23
24       FOR PETITIONER:                Meer M.M. Rahman, New York, New
25                                      York.
26
27       FOR RESPONDENT:                Tony West, Assistant Attorney
28                                      General; Russell J.E. Verby, Senior
29                                      Litigation Counsel; John D.
30                                      Williams, Trial Attorney, Office of
31                                      Immigration Litigation, Civil
32                                      Division, United States Department
33                                      of Justice, Washington, D.C.
1        UPON DUE CONSIDERATION of this petition for review of a

2    decision of the Board of Immigration Appeals (“BIA”), it is

3    hereby ORDERED, ADJUDGED, AND DECREED, that the petition for

4    review is DENIED.

5        Zhao Xin Wang, a native and citizen of the People’s

6    Republic of China, seeks review of an August 31, 2009, order

7    of the BIA denying his motion to reopen his removal

8    proceedings.   In re Wang, No. A070 897 135 (B.I.A. Aug. 31,

9    2009).   We assume the parties’ familiarity with the

10   underlying facts and procedural history of the case.

11       We review the BIA’s denial of a motion to reopen for

12   abuse of discretion.     See Ali v. Gonzales, 448 F.3d 515, 517

13   (2d Cir. 2006).     An alien who has been ordered removed may

14   file one motion to reopen, but must do so within 90 days of

15   the final administrative decision.     8 U.S.C. § 1229a(c)(7).

16   Here, the BIA properly denied Wang’s motion to reopen as

17   untimely and number-barred, as it was his sixth motion to

18   reopen and was filed more than six years after his June 2002

19   final order of removal.     See id.; 8 C.F.R. § 1003.2(c)(2).

20       Although the time limits on motions to reopen may be

21   excused when the movant demonstrates changed country

22   conditions, 8 U.S.C. § 1229a(c)(7)(C)(ii), the BIA

23   reasonably concluded that Wang had shown only that his



                                     2
1    personal circumstances had changed, as his claim was based

2    on the fact that he joined the Chinese Democracy Party

3    (“CDP”) in 2008.   See Wei Guang Wang v. BIA, 437 F.3d 270,

4    274 (2d Cir. 2006) (noting that “apparent gaming of the

5    system in an effort to avoid [removal] is not tolerated by

6    the existing regulatory scheme”); see also Yuen Jin v.

7    Mukasey, 538 F.3d 143, 151-56 (2d Cir. 2008) (holding that

8    the existing legal system does not permit aliens who have

9    been ordered removed “to disregard [those] orders and remain

10   in the United States long enough to change their personal

11   circumstances (e.g., by having children or practicing a

12   persecuted religion) and initiate new proceedings via a new

13   asylum application”).   Indeed, Wang fails to point to any

14   evidence in the record establishing how the Chinese

15   government’s current treatment of CDP members differs from

16   their treatment at the time of his merits hearing.     See In

17   re S-Y-G-, 24 I. & N. Dec. 247, 253 (B.I.A. 2007) (finding

18   that, “[i]n determining whether evidence accompanying a

19   motion to reopen demonstrates a material change in country

20   conditions that would justify reopening, we compare the

21   evidence of country conditions submitted with the motion to

22   those that existed at the time of the merits hearing

23   below”).   Therefore, substantial evidence supports the BIA’s



                                   3
1    determination that Wang failed to establish changed country

2    conditions.   See 8 C.F.R. § 1003.2(c)(2), (c)(3)(ii); see

3    also Jian Hui Shao v. Mukasey, 546 F.3d 138, 169 (2d Cir.

4    2008) (holding that when the BIA considers relevant evidence

5    of country conditions in evaluating a motion to reopen, this

6    Court reviews the BIA’s factual findings under the

7    substantial evidence standard).    Accordingly, the BIA did

8    not abuse its discretion by denying Wang’s motion. See Ali,

9    448 F.3d at 517.

10       For the foregoing reasons, the petition for review is

11   DENIED.   As we have completed our review, any stay of

12   removal that the Court previously granted in this petition

13   is VACATED, and any pending motion for a stay of removal in

14   this petition is DISMISSED as moot. Any pending request for

15   oral argument in this petition is DENIED in accordance with

16   Federal Rule of Appellate Procedure 34(a)(2), and Second

17   Circuit Local Rule 34.1(b).
18
19                                 FOR THE COURT:
20                                 Catherine O’Hagan Wolfe, Clerk
21
22




                                    4